Citation Nr: 0322408	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a restoration of a 10 percent rating, and to a 
disability evaluation in excess thereof, for left ulnar nerve 
damage, currently evaluated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  As of the August 31, 1999 VA examination, the veteran's 
left ulnar nerve damage was found to be asymptomatic, with no 
medical findings or medical opinion of any deficits of the 
ulnar nerve.  

3.  On June 6, 2000, the RO proposed reducing the veteran's 
left ulnar nerve damage rating from 10 percent to 
noncompensable; the veteran was notified of the proposal by 
supplemental statement of the case, with cover letter, issued 
June 7, 2000; on June 29, 2000, the RO reduced the disability 
rating to noncompensable, effective August 31, 1999; and the 
veteran was notified by supplemental statement of the case, 
with cover letter, dated June 29, 2000.  

4.  Medical evidence, both at the time of the veteran's 
August 31, 1999, VA examination and subsequent thereto, shows 
that his left ulnar nerve damage is asymptomatic.  




CONCLUSIONS OF LAW

1.  The criteria for a reduction in the evaluation of the 
veteran's left ulnar nerve disorder from 10 percent to 
noncompensably disabling, effective August 31, 1999, were met 
and the reduction was proper.  38 U.S.C.A. § 5112 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 
3.344, 4.1-4.7, 4.10, 4.31, 4.41, 4.124a Diagnostic Code 8516 
(2002).  

2.  The criteria for a compensable disability rating for left 
ulnar nerve damage have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 3.344, 4.1-4.7, 4.10, 4.31, 4.41, 4.124a Diagnostic 
Code 8516 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in February 1997, letters in June 2000, and March 2003, the 
latter pertaining to the VCAA, describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, and a June 1997 
Statement of the Case and Statements of the Case dated in 
June 1998, June 2000, December 2002, and May 2003, the latter 
containing the provisions of the VCAA, sent to both the 
veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  In addition, the 
veteran testified at a personal hearing held at the RO before 
a hearing officer.  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  

Factual Background

In April 1969, the veteran sustained a fragment wound of the 
left shoulder and shoulder joint.  No artery or nerve 
involvement was initially noted.  The initial treatment 
consisted of debridement and the removal of the fragment.  
While attempting to remove the fragment in the humeral head, 
the fragment slipped into the joint space, resulting in a 
deltopectoral incision and severing of part of the conjoined 
tendon and two-thirds of the subscapularis insertion.  The 
fragment was then removed and the subscapularis repaired.  

Post-service, VA outpatient treatment records include a 
February 1979 record which contains the diagnostic impression 
that conduction velocities were suggestive of a very mild 
lesion of the ulnar nerve at the left elbow.  Between June 
1979 and October 1984, he continued to be seen at VA 
inpatient and outpatient facilities on a periodic basis.  He 
continued to report complaints of occasional numbness along 
the medical border (ulnar nerve distribution) of the left 
hand.  

In January 1987, the veteran was admitted to a private 
hospital where he reported the history of his fragment wound 
and related symptoms of left arm numbness, left hand numbness 
involving the 4th and 5th fingers, occasional left hand 
weakness, with the 4th and 5th fingers drawing up.  The 
admission diagnosis was left ulnar nerve impingement.  During 
this hospitalization, the veteran underwent a left ulnar 
nerve anterior transposition.  At discharge, he was diagnosed 
as having left ulnar nerve entrapment at the elbow.  His 
private treating physician, in a medical statement of July 
1987, related he was seeing the veteran for post operative 
visits, which revealed good range of motion, good strength, 
and a mild amount of pain.  

In an August 1988 decision, the Board granted service 
connection for left ulnar nerve disorder, which the RO 
implemented in an October 1988 rating action, assigning the 
disability a temporary, total rating based on hospitalization 
and surgery (paragraph 30), effective January 27, 1987, the 
date of surgery, through February 28, 1987.  Effective March 
1, 1987, the post-operative left arm ulnar disorder was 
assigned a 10 percent rating reflective of mild incomplete 
paralysis.  

The veteran's private treatment records for June 1994 
indicates he had had significant relief of his ulnar symptoms 
since the time of his January 1987 surgery; however, over the 
last several weeks he had progressive pain back into an ulnar 
nerve distribution, numbness into his small finger and right 
finger, and pain over the elbow.  He was given a cortisone 
injection.  A medical record for February 1995 indicates he 
would receive an injection on a yearly basis for his left 
ulnar nerve disorder.  

Range of motion studies conducted during the veteran's 
November 1997 VA examination revealed left wrist 
dorsiflexion, 0 to 65 degrees; palmar flexion, 0 to 80 
degrees; radial deviation, 0 to 20 degrees; and ulnar 
deviation, 0 to 40 degrees.  Nerve conduction studies 
performed by VA in December 1997 revealed that the left arm 
was essentially normal, with no electromyographic evidence of 
the previous ulnar tansposition.  The ulnar nerve conduction 
studies were normal.  

VA outpatient treatment records for December 1997 to May 1999 
show that the veteran underwent surgery in October 1998 for 
left trigger thumb release.  October and November 1998 
outpatient records note that the surgical site was healing 
well and that the surgery had worked well.  The report of his 
August 1999 VA neurological examination notes he cannot hold 
more than a five pound bag of sugar and that grip in his left 
hand was very weak and dropped things.  He did not have 
numbness normally, but on first awakening in the morning, he 
claimed his entire left arm was always numb and he needed a 
long, hot shower before he could really use his arm.  On 
examination, there was no left arm atrophy, fasciculation, or 
tremor; specifically, there was no weakness noted in the 
ulnar innervated nerves, particularly in his intrinsic hand 
muscles with his interossei, and his grip was normal.  The 
physician, following review of the record and examination of 
the veteran, offered that, by both his own examination and 
electromyographic (EMG) results of December 1997, it was his 
opinion the veteran no longer had deficits of the ulnar 
nerve.  With respect to functional limitation, if any, caused 
by ulnar nerve impairment, the physician offered that he did 
not see any evidence what-so-ever for ulnar nerve impairment.  
On review of the medical records, the physician noted that, 
in 1979, the veteran had complaints very suggestive of ulnar 
neuropathy, which an EMG corroborated; it was  surgically 
treated; and all problems seemed to have resolved by 
objective criteria.  Lastly, the examining physician noted he 
did not see any evidence of marked deformity of pronation, 
abduction, pain on manipulation, evidence of swelling, or 
characteristic callosities.  The veteran's September 1999 VA 
orthopedic examination concentrated on his service-connected 
left shoulder disability.  The diagnoses included status post 
ulnar nerve release, with normal EMG of the left upper 
extremity, December 1997.  

VA outpatient treatment records for August 1999 through May 
2000 show treatment for various disorders, including the 
veteran's left shoulder disability.  In October 1999, he 
underwent left shoulder open subacromiial decompression and 
Mumford procedure with subacromial bursectomy.  

Analysis

The veteran's left ulnar nerve damage is rated under 
neurological conditions in VA's Schedule for Rating 
Disabilities, specifically, Diagnostic Code 8516, pertaining 
to paralysis of the ulnar nerve,.  See 38 C.F.R. § 4.124a.  
Information of record indicates that the veteran is right 
hand dominant.  

Diagnostic Code 8516, provides that a 10 percent evaluation 
is warranted for mild, incomplete paralysis of the ulnar 
nerve of the minor upper extremity; a 20 percent rating 
requires moderate, incomplete paralysis; and a 30 percent 
rating requires severe, incomplete paralysis.  A 50 percent 
rating requires complete paralysis with "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspaces and 
the thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, an inability to spread (or reverse) 
the fingers, an inability to adduct the thumb, and weakness 
of flexion of the wrist.  Id.  

The above-mentioned diagnostic code does not provide for a 
zero percent evaluation.  However, in every instance where 
the schedule does not so provide, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  

In the veteran's case, prior to his comprehensive VA 
neurological examination in August 1999, his left ulnar nerve 
disorder revealed normal EMG results in December 1997, with 
only slight limitation of dorsiflexion (0 to 65 degrees, with 
to 70 degrees being normal) and ulnar deviation (0 to 40 
degrees, with to 45 degrees being normal), and all other 
ranges of motion entirely within normal limits.  See 
38 C.F.R. § 4.71, Plate I.  On VA neurological examination in 
August 1999, following review of the records and examination 
of the veteran, opined that veteran no longer had deficits of 
the ulnar nerve, with no evidence what so ever of any ulnar 
nerve impairment.  

On June 6, 2000, the RO proposed reducing the veteran's 
disability evaluation for left ulnar nerve disorder from 10 
percent, representative of mild incomplete paralysis, to a 
noncompensable rating, indicative of no showing of mild, 
incomplete paralysis of finger and wrist movements, effective 
the date of the August 31, 1999, VA neurological examination.  
The veteran was notified of the proposed reduction by 
supplemental statement of the case, issued June 7, 2000.  
Rating action of June 29, 2000, reduced the rating to 
noncompensable, and the veteran was notified of the reduction 
by supplemental statement of the case issued the same day.  

Reductions in the rating of a service-connected disability 
that had continued for long periods at the same level (five 
years or more) are governed by 38 C.F.R. § 3.344.  In the 
veteran's case, the 10 percent disability evaluation for his 
left ulnar nerve disorder had been in effect for almost 
twelve and a half years.  Hence, the provisions of 38 C.F.R. 
§ 3.344 apply.  These provisions provide a reduction in 
rating is warranted if medical evidence discloses that there 
has been sustained material improvement in the condition, and 
it is reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  In 
essence, the entire record of examination and the medical-
industrial history should be reviewed to ascertain whether 
the recent examinations to reduce the evaluation are full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  See 38 C.F.R. § 4.1, 4.2, 4.13; see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Brown v. 
Brown, 5 Vet. App. 413, 420-22 (1993).  Towards this end, the 
Board's focus must be on the evidence available to the RO at 
the time the reduction was effectuated; however, when 
reduction in rating is based on a single examination, post-
reduction medical evidence may be considered in determining 
whether a condition had actually improved when a reduced 
evaluation was implemented.  Cf. Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992).  

In the veteran's case, the medical evidence shows that ulnar 
nerve damage essentially was asymptomatic, as confirmed by 
EMG in December 1997 and on VA examination in August 1999, 
accompanied by review of the entire record by the examining 
physician.  The Board notes that the manifestations and 
symptomatology of the disorder did not meet the criteria for 
a 10 percent rating as of that examination, and, as the 
results of the December 1997 EMG revealed, for a few years 
prior to that examination.  

The law provides that a disability rating in effect for five 
years or more cannot be reduced unless an improvement in the 
disability is shown to have occurred.  In the veteran's case, 
when reviewing the veteran's complaints and medical evidence 
pertaining to his left ulnar nerve damage, it appears that 
his condition had improved as of the date of the reduction, 
without current showing of even mild incomplete paralysis of 
the left upper extremity.  

The Board finds that, at the time of the rating reduction at 
issue, there was sustained material improvement in the 
veteran's service-connected left ulnar nerve disorder and 
that such improvement was reasonably certain to continue 
under the ordinary conditions of life.  The Board would add 
that in all the above-mentioned medical reports, a history of 
his left ulnar nerve damage and the veteran's complaints were 
noted, as well as adequate multiple examination findings 
reported.  

Accordingly, the Board finds that a preponderance of the 
available evidence at the time of the June 2000 rating 
decision (which effectuated the proposed reduction in rating) 
fully supported the RO's conclusions that an improvement in 
the veteran's left ulnar nerve damage had occurred, and that 
the proper rating level for the condition was a 
noncompensable evaluation.  

During the course of his appeal, the veteran also has 
asserted entitlement to an increased, compensable, rating for 
left ulnar nerve damage.  

In regard to increased ratings, the Board notes that 
disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Even though the veteran contends that his left ulnar nerve 
damage warrants a compensable rating, preferably more than a 
10 percent rating, the medical evidence does not support that 
contention.  Nowhere in the medical records does it show 
subsequent to August 1999 mild, incomplete paralysis of the 
minor upper extremity, which would warrant a 10 percent 
rating, nor does the medical evidence reflect any degree of 
greater severity, such as moderate or severe incomplete 
paralysis or complete paralysis of the left upper ulnar 
nerve.  

His VA outpatient treatment records for August 1999 through 
May 2000 show treatment for various disorders, including the 
veteran's left shoulder disability.  In October 1999, he 
underwent left shoulder open subacromial decompression and 
Mumford procedure with subacromial bursectomy.  However, 
nowhere in these records does it show deficits of the left 
ulnar nerve.  There is no medical evidence or medical opinion 
that the veteran currently has any symptoms of left ulnar 
nerve damage.  In March 2003, VA requested the veteran to 
submit any current medical evidence to support a compensable 
evaluation; however, no such evidence was submitted.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's left ulnar nerve damage.  It should be remembered 
that, generally, the degrees of disability specified under 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  In this regard, the 
Board notes that the medical evidence reflects that the 
veteran has not undergone prolonged hospitalization for his 
left ulnar nerve disorder or that the disability has caused 
marked interference with employment as to render impractical 
the application of the regular schedular standards during any 
stage under consideration.  Under the circumstances, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting the benefits claimed.  See 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990).  


ORDER

As the reduction in the evaluation of the veteran's left 
ulnar nerve disorder from 10 percent to noncompensably 
disabling was warranted, restoration of the prior rating is 
denied.  

A compensable rating for left ulnar nerve disorder is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

